EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Roque El-Hayek on 25 May 2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicants’ submission filed on 3/23/22 has been entered.

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment of 3/23/22 has been entered in full. Claims 2-6, 12-14 and 27 are canceled. Claims 1, 7-9, 15, 28 and 29 are amended. Claims 1, 7-9, 15-18, 28 and 30 are pending. 

Examiner’s Amendment
Following entry of the 3/23/22 amendment, amend the claims further as follows:

In claim 17, line 4, replace "acute lymphocytic and myelogenous leukemia;" with
"acute lymphocytic leukemia; myelogenous leukemia;"

In claim 17, line 5, replace "associated leukemias and adult T-cell leukemia," with
"associated leukemia; adult T-cell leukemia;"
In claim 17, line 6, delete "lymphomas;"

In claim 17, line 7, replace "neuroblastomas;" with "neuroblastoma;"

In claim 17, line 8, replace "sarcomas;" with "sarcoma;"

In claim 17, lines 9-10, replace "stromal tumors and germ cell tumors;" with
"stromal tumor; germ cell tumor;"

In claim 17, line 10, replace "and" with "or"

In claim 28, line 1, replace "claim 27," with "claim 1,"

In claim 30, line 1, replace "claim 27," with "claim 1,"

In claim 30, line 2, replace "Low density lipoprotein receptor-related protein 1"  with "Low Density Lipoprotein Receptor-related Protein 1"

Withdrawn Objections and/or Rejections
The following page numbers refer to the previous Office Action (11/1/21).
The objection to the specification at pg 3 is withdrawn in view of the amendments to the specification.
All rejections of cancelled claims 2-6, 12-14 and 27 are moot.
The rejections of claims 1, 15-18, 28 and 30 under 35 U.S.C. § 112(a) at pg 4-13 for failing to comply with the written description requirement is withdrawn in view of the amendments to the claims.
The rejection of claims 7-9, 15, 28 and 30 under 35 U.S.C. 112(b) at pg 14 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention is withdrawn in view of the amendments to the claims.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
All rejections of claims 1, 7-9, 15-18, 28 and 30 set forth previously have been withdrawn as indicated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 7-9, 15-18, 28 and 30 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646